fe

a

- LJ was found guilty to count(s) SOQUTHEMIN SISTHIOT SFC ALIEQENIA .
after a plea of not guilty. on =
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): -
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

a

AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy, (For Offenses Committed On or After November 1, 1987)
Ruben Martinez-Mendez Case Number: 3:20-mj-20079

Adam F. Doyle sr man rare ahaa

Defendant's anon, fee | 4 i . = 1.
REGISTRATION NO. 29473508

THE DEFENDANT: | : | JAN 15 2020
x] pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

GLEE Ut oT | Ce

 

 

 

 

 

 

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

ZX TIME SERVED oO | days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

CL] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments ©

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shali notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 15, 2020
Date of Imposition of Sentence

aa oY ee ) / f fo ee
a / \ J cm fe Porond “ “yf! / c X if :
Rest gy

 

pf SME HONORABLE ROBERT N. BLOCK
Vf UNITED STATES MAGISTRATE JUDGE
A

Nae

Clerk’s Office Copy’ . | ~—-3:20-mj-20079

 

nd

 
